Name: 96/539/EC: Commission Decision of 4 September 1996 on animal health requirements and veterinary certification for imports into the Community of semen of the equine species (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  agricultural policy;  agricultural activity;  trade
 Date Published: 1996-09-11

 Avis juridique important|31996D053996/539/EC: Commission Decision of 4 September 1996 on animal health requirements and veterinary certification for imports into the Community of semen of the equine species (Text with EEA relevance) Official Journal L 230 , 11/09/1996 P. 0023 - 0027COMMISSION DECISION of 4 September 1996 on animal health requirements and veterinary certification for imports into the Community of semen of the equine species (Text with EEA relevance) (96/539/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/65/EEC of 13 July 1992, laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subjected to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (1), as last amended by Commission Decision 95/176/EC (2), and in particular Articles 11 (2), 17 and 18 thereof,Whereas by Decision 94/63/EC (3) the Commission drew up a provisional list of third countries from where Member States authorize the imports of semen, ova and embryos of the ovine, caprine and equine species, ova and embryos of the porcine species;Whereas the animal health condition and the veterinary certification must be established for imports into the Community of fresh, chilled and frozen semen of the equine species in accordance with the requirements of Council Directive 92/65/EEC;Whereas certain infectious diseases of equidae are transmissible via semen; whereas therefore specific animal health tests are required to identify such diseases which must be carried out according to specific test programmes reflecting the movement of the donor stallions prior to and during the period of semen collection;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Member States shall authorize the imports of fresh, chilled or frozen semen of the equine species complying with the requirements set up in the specimen animal health certificate in the Annex and accompanied by such a certificate duly completed.Article 2 The Decision is applicable from 1 October 1996.Article 3 The Decision is addressed to all Member States.Done at Brussels, 4 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 14. 9. 1992, p. 54.(2) OJ No L 117, 24. 5. 1995, p. 23.(3) OJ No L 28, 2. 2. 1994, p. 47.ANNEX >REFERENCE TO A FILM>>START OF GRAPHIC>(1) Delete as appropriate.(2) Insert date.(3) Cross out the programmes that do not apply to the consignment.(4) The signature and the stamp must be in colour different to that of the printing.13. I, the undersigned official veterinarian of .................... (insert name of exporting country), have read and am familiar with Council Directive 92/65/EEC as amended and certify that:13.1. The semen collection centre in which the semen described above was collected, processed and stored for export to the European Union:13.1.1 is approved and supervised by the competent authority according to the conditions of Chapter I, Annex D of Directive 92/65/EEC,13.1.2. is situated on the territory or in the case of regionalisation according to Article 13 of Directive 90/426/EEC in a part of the territory (1) of the country of export which was on the day the semen was collected until the date of despatch free of:- African horse sickness, in accordance with EC legislation,- Venezuelan equine encephalomyelitis for two years,- glanders for six months,- dourine for six months;13.1.3. was during the period commencing 30 days prior to the date of collection of the semen until the date of its despatch not subject to a prohibition order for animal health reasons which laid down one of the following conditions:13.1.3.1. if not all the animals of species susceptible to the disease located on the holding were slaughtered, the prohibition lasted for:- six months, beginning on the day on which the equidae suffering from the disease are slaughtered, in the case of equine encephalomyelitis,- a period required to carry out with negative result two Coggins tests three months apart on the animals remaining after the infected animals have been slaughtered, in the case of infectious equine anaemia,- six months, in the case of vesicular stomatitis,- one month from the last recorded case, in the case of rabies,- 15 days from the last recorded case, in the case of anthrax.13.1.3.2. if all the animals of species susceptible to the disease located on the holding have been slaughtered and the premises disinfected, the prohibition lasted for 30 days, or 15 days in the case of anthrax, beginning on the day on which following the destruction of the animals the disinfection of the premises was satisfactorily completed;13.1.4. contained during the period commencing 30 days prior to semen collection and lasting until the date of its dispatch only equidae which were free of clinical signs of equine viral arteritis and contagious equine metritis;13.2. prior to entering the semen collection centre the donor stallions and any other equidae located in the centre:13.2.1. were continuously resident for three months (or since entry if they were directly imported from a Member State of the European Union during the three months period) on the territory or in the case of regionalization in a part of the territory (1) of the country of export which was during that period free of:- African horse sickness, in accordance with Community legislation,- Venezuelan equine encephalomyelitis for two years,- glanders for six months,- dourine for six months;13.2.2. either originated from the territory of the country of export which was on the day of admission into the centre free of vesicular stomatitis for six monthsorwere tested by a virus neutralisation test for vesicular stomatitis on a blood sample taken on .................... (2), this being within 14 days prior to entering the centre, with negative result at a serum dilution of 1 in 12 (1);13.2.3. originated from holdings which on the day of admission onto the centre fulfilled the requirements of paragraph 13.1.3. above;13.3. the semen described above was collected from donor stallions, which:13.3.1. on the day the semen was collected have not shown clinical signs of an infectious or contagious disease,13.3.2. during at least 30 days prior to collection of the semen have not been used for natural service,13.3.3. during the last 30 days prior to collection of the semen have been kept on holdings where no equine animal showed clinical signs of equine viral arteritis,13.3.4. during the last 60 days prior to collection of the semen have been kept on holdings where no equine animal showed clinical signs of contagious equine metritis,13.3.5. to the best of my knowledge and as far as I could ascertain have not been in contact which equidae suffering from an infectious or contagious disease during the 15 days immediately preceding the collection of the semen;13.3.6. have undergone the following animal health tests carried out in a laboratory recognised by the competent authority in accordance with a test programme as specified in 13.3.7.:13.3.6.1. an agar-gel immunodiffusion test (Coggins test) for equine infectious anaemia with negative result;13.3.6.2. either a serum neutralisation test for equine viral arteritis with negative result at a serum dilution of 1 in 4ora virus isolation test for equine viral arteritis carried out with negative result on an aliquot of the entire semen;13.3.6.3. a test for contagious equine metritis carried out on two occasions with an interval of seven days by isolation of Taylorella equigenitalis from pre-ejaculatory fluid or a semen sample and from genital swabs taken at least from the penile sheath, urethra and from the urethral fossa with negative result in each case.13.3.7. have been subjected to one of the following test programmes: (3)13.3.7.1. The donor stallion was continuously resident on the collection centre for at least 30 days prior to the semen collection, and during the collection period, and no equidae on the collection centre came during that time into direct contact with equidae of lower health status than the donor stallions.The tests required in paragraph 13.3.6. have been carried out on samples taken on .................... (2) and on .................... (2) at least 14 days after the commencement of the above residence period and at least at the beginning of the breeding season.13.3.7.2. The donor stallion was not continuously resident on the collection centre or other equidae on the collection centre came into direct contact with equidae of lower health status than the donor stallions.The tests required in paragraph 13.3.6. have been carried out on samples taken on .................... (2) and on .................... (2) within the 14 days period before the first semen collection and at least at the beginning of the breeding season.The test required in paragraph 13.3.6.1. was last carried out on a sample of blood taken not more than 120 days before the semen was collected on .................... (2).The test required in paragraph 13.3.6.2. either was last carried out not more than 30 days before the semen was collected on .................... (2) (1)orthe non-shedder state of the seropositive stallion for equine viral arteritis was confirmed by a virus isolation test which was carried out not more than one year before the semen was collected on .................... (2) (1).13.3.7.3. The tests required in paragraph 13.3.6. have been carried out during the 30 days mandatory storage period of frozen semen and not less than 14 days after the collection of the semen on samples taken on .................... (2) and on .................... (2).13.4. The semen described above was collected, processed, stored and transported under conditions which comply the requirements of Chapter II and III of Annex D of Council Directive 92/65/EEC.Done at, on(Signature of the official veterinarian)Stamp (4)(Name and qualification in block letters)>END OF GRAPHIC>